UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2009  February 28, 2010 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 28, 2010 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2009- February 28, 2010 Institutional 7-Day SEC Vanguard Money Market Yield 2 : Vanguard CMT Funds Fund Funds Average 1 2/28/2010 Total Returns Market Liquidity 0.11% 0.05% 0.16% Municipal Cash Management 0.10 0.16 1 Derived from data provided by Lipper Inc. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 2/28/2010 These Profiles provide a snapshot of each funds characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.16% Average Weighted Maturity 36 days Average Quality 1 Aa 1 Expense Ratio 2 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 37.8% Commercial Paper 14.9 Treasury/Agency 45.6 Other 1.7 Distribution by Credit Quality 1 (% of portfolio) Aaa 49.3% Aa 38.3 A 12.4 1 Moodys Investors Service. 2 The expense ratio shown is from the prospectus dated December 28, 2009, and represents estimated costs for the current fiscal year based on the funds current net assets. For the six months ended February 28, 2010, the annualized expense ratio was 0.01%. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.16% Average Weighted Maturity 9 days Average Quality 1 MIG-1 Expense Ratio 2 0.01% Distribution by Credit Quality 3 (% of portfolio) MIG-1/SP-1+ 86.4% A-1/P-1 13.6 Largest State Concentrations 4 Illinois 9.9% Florida 8.1 New York 7.8 Texas 7.5 Ohio 7.4 Colorado 4.2 North Carolina 3.6 Pennsylvania 3.4 California 3.1 Indiana 2.8 Top Ten 57.8% 1 Moodys Investors Service. 2 The expense ratio shown is from the prospectus dated December 28, 2009, and represents estimated costs for the current fiscal year based on the funds current net assets. For the six months ended February 28, 2010, the annualized expense ratio was 0.01%. 3 Ratings: Moodys Investor Service, Standard & Poors. 4 Percentages of total net assets. Performance Summary Average Annual Total Returns for periods ended December 31, 2009 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Year Since Inception Market Liquidity 7/19/2004 0.41% 3.37% 3.24% Municipal Cash Management 7/19/2004 0.38 2.40 2.32 Market Liquidity Fund Financial Statements Statement of Net Assets As of February 28, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SECs website at www.sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). 1 Yield Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (20.6%) 2 Fannie Mae Discount Notes 0.130% 3/1/10 200,000 200,000 2,3 Federal Home Loan Banks 0.120% 5/13/10 237,170 237,111 2,3 Federal Home Loan Mortgage Corp. 0.303% 4/7/10 350,000 350,018 2,3 Federal Home Loan Mortgage Corp. 0.160% 5/4/10 100,000 99,977 2,3 Federal Home Loan Mortgage Corp. 0.179% 5/5/10 250,000 250,062 2,3 Federal National Mortgage Assn. 0.131% 4/27/10 750,000 749,577 2,3 Federal National Mortgage Assn. 0.130% 5/13/10 510,000 509,939 2 Freddie Mac Discount Notes 0.150% 5/24/10 200,000 199,930 United States Treasury Bill 0.170% 5/6/10 400,000 399,875 United States Treasury Bill 0.165% 5/13/10 500,000 499,833 United States Treasury Bill 0.165% 5/20/10 450,000 449,835 United States Treasury Bill 0.165% 6/10/10 300,000 299,861 United States Treasury Bill 0.200% 7/1/10 250,000 249,831 Total U.S. Government and Agency Obligations (Cost $4,495,849) 4,495,849 Commercial Paper (14.9%) Finance - Auto (1.2%) American Honda Finance Corp. 0.160% 3/8/10 10,000 10,000 American Honda Finance Corp. 0.160%0.180% 3/18/10 45,000 44,996 American Honda Finance Corp. 0.180% 3/22/10 50,000 49,995 American Honda Finance Corp. 0.180% 4/13/10 6,000 5,999 American Honda Finance Corp. 0.190% 4/29/10 28,025 28,016 Toyota Credit Canada Inc. 0.210% 4/27/10 10,000 9,997 Toyota Motor Credit Corp. 0.210% 3/16/10 115,000 114,990 263,993 Foreign Banks (7.3%) Abbey National NA LLC 0.210% 3/15/10 125,000 124,990 Abbey National NA LLC 0.180% 4/20/10 100,000 99,975 CBA (Delaware) Finance Inc. 0.180%0.190% 4/6/10 202,200 202,163 CBA (Delaware) Finance Inc. 0.180% 4/14/10 50,000 49,989 CBA (Delaware) Finance Inc. 0.180% 4/15/10 113,000 112,975 4 Commonwealth Bank of Australia 0.190% 5/17/10 250,000 249,898 4 Commonwealth Bank of Australia 0.200% 5/24/10 36,000 35,983 4 Danske Corp. 0.200% 3/12/10 80,000 79,995 4 Danske Corp. 0.210% 3/29/10 18,000 17,997 4 Danske Corp. 0.200% 4/12/10 70,000 69,984 4 Danske Corp. 0.200% 4/13/10 41,000 40,990 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) 4 Danske Corp. 0.195% 4/27/10 19,070 19,064 4 Danske Corp. 0.200% 5/17/10 263,875 263,762 Nordea North America Inc. 0.180% 3/16/10 65,000 64,995 Rabobank USA Financial Corp. 0.185% 4/14/10 127,700 127,671 4 Westpac Banking Corp. 0.300% 3/15/10 29,500 29,497 1,589,928 Foreign Governments (1.5%) Caisse D'Amortissement de la Dette Sociale 0.290% 3/29/10 100,000 99,978 4 Kreditanstalt Fuer Wiederaufbau 0.150% 4/15/10 52,000 51,990 4 Kreditanstalt Fuer Wiederaufbau 0.150% 4/22/10 27,145 27,139 Societe de Prise de Participation de l'Etat 0.210% 3/5/10 118,000 117,997 Societe de Prise de Participation de l'Etat 0.170% 4/6/10 26,000 25,996 323,100 Foreign Industrial (1.0%) 4 Nestle Capital Corp. 0.180% 5/25/10 100,000 99,957 4 Total Capital Canada, Ltd. 0.200% 3/4/10 19,000 19,000 4 Total Capital Canada, Ltd. 0.190% 4/8/10 54,095 54,084 4 Total Capital Canada, Ltd. 0.200% 4/16/10 18,000 17,995 4 Total Capital Canada, Ltd. 0.190% 5/20/10 27,000 26,989 218,025 Industrial (3.9%) General Electric Co. 0.150% 3/1/10 200,000 200,000 General Electric Co. 0.170% 3/22/10 435,000 434,957 General Electric Co. 0.170% 3/23/10 215,000 214,977 849,934 Total Commercial Paper (Cost $3,244,980) 3,244,980 Certificates of Deposit (36.1%) Domestic Banks (0.9%) State Street Bank & Trust Co. 0.200% 4/12/10 200,000 200,000 Eurodollar Certificates of Deposit (7.8%) Credit Agricole S.A. 0.210% 4/15/10 120,000 120,000 Credit Agricole S.A. 0.210% 4/19/10 150,000 150,000 Credit Agricole S.A. 0.210% 4/22/10 70,000 70,000 Credit Agricole S.A. 0.230% 6/1/10 250,000 250,000 ING Bank N.V. 0.310% 3/1/10 100,000 100,000 ING Bank N.V. 0.240% 4/1/10 65,000 65,000 ING Bank N.V. 0.240% 4/14/10 25,000 25,000 ING Bank N.V. 0.240% 4/19/10 145,000 145,000 ING Bank N.V. 0.240% 4/22/10 45,000 45,000 ING Bank N.V. 0.240% 4/26/10 56,000 56,000 National Australia Bank Ltd. 0.210% 3/18/10 200,000 200,000 National Australia Bank Ltd. 0.210% 3/18/10 150,000 150,000 National Australia Bank Ltd. 0.200% 4/8/10 35,000 35,000 National Australia Bank Ltd. 0.190% 4/14/10 20,000 20,000 National Australia Bank Ltd. 0.200% 4/19/10 125,000 125,000 National Australia Bank Ltd. 0.210% 4/30/10 60,000 60,001 Societe Generale (London Branch) 0.240% 3/2/10 60,000 60,000 Societe Generale (London Branch) 0.215% 5/4/10 30,000 30,000 1,706,001 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Yankee Certificates of Deposit (27.4%) Abbey National Treasury Services PLC (US Branch) 0.160% 3/15/10 95,000 95,000 Abbey National Treasury Services PLC (US Branch) 0.180% 4/12/10 200,000 200,000 Abbey National Treasury Services PLC (US Branch) 0.180% 4/13/10 125,000 125,000 Australia & New Zealand Banking Group (New York Branch) 0.190% 5/25/10 196,300 196,302 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.170% 3/15/10 75,000 75,000 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.170% 3/22/10 150,000 150,000 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.230% 4/8/10 110,000 110,000 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.200% 4/15/10 200,000 200,000 Banco Bilbao Vizcaya Argentaria, SA (New York Branch) 0.195% 4/26/10 75,000 75,000 Bank of Montreal (Chicago Branch) 0.190% 3/2/10 8,000 8,000 Bank of Montreal (Chicago Branch) 0.170% 3/19/10 50,000 50,000 Bank of Montreal (Chicago Branch) 0.190% 4/8/10 205,000 205,000 Bank of Montreal (Chicago Branch) 0.190% 4/19/10 9,000 9,000 Bank of Montreal (Chicago Branch) 0.190% 4/26/10 44,000 44,000 Bank of Montreal (Chicago Branch) 0.200% 5/24/10 75,000 75,000 Bank of Nova Scotia (Houston Branch) 0.180% 4/8/10 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.180% 4/12/10 70,000 70,000 Bank of Nova Scotia (Houston Branch) 0.180% 4/13/10 220,000 220,000 Bank of Nova Scotia (Houston Branch) 0.190% 5/17/10 175,000 175,000 BNP Paribas (New York Branch) 0.230% 3/9/10 75,000 75,000 BNP Paribas (New York Branch) 0.220% 4/15/10 80,000 80,000 BNP Paribas (New York Branch) 0.220% 4/20/10 100,000 100,000 BNP Paribas (New York Branch) 0.220% 4/21/10 140,000 140,000 BNP Paribas (New York Branch) 0.220% 5/18/10 185,000 185,000 BNP Paribas (New York Branch) 0.220% 5/19/10 50,000 50,000 DNB NOR Bank ASA (New York Branch) 0.160% 3/15/10 50,000 50,000 DNB NOR Bank ASA (New York Branch) 0.160% 3/15/10 110,000 110,000 Intesa Sanpaolo SpA (New York Branch) 0.170% 3/1/10 155,000 155,000 Intesa Sanpaolo SpA (New York Branch) 0.200% 4/19/10 65,000 65,000 Intesa Sanpaolo SpA (New York Branch) 0.210% 5/24/10 125,000 125,000 Lloyds TSB Bank PLC (New York Branch) 0.190% 3/17/10 50,000 50,000 Lloyds TSB Bank PLC (New York Branch) 0.170% 3/23/10 40,000 40,000 Lloyds TSB Bank PLC (New York Branch) 0.190% 3/25/10 120,000 120,000 Lloyds TSB Bank PLC (New York Branch) 0.200% 4/19/10 200,000 200,000 Nordea Bank Finland PLC (New York Branch) 0.170% 3/22/10 70,000 70,000 Nordea Bank Finland PLC (New York Branch) 0.170% 3/22/10 45,000 45,000 Nordea Bank Finland PLC (New York Branch) 0.190% 4/7/10 150,000 150,000 Nordea Bank Finland PLC (New York Branch) 0.180% 4/13/10 200,000 200,000 Nordea Bank Finland PLC (New York Branch) 0.180% 4/19/10 80,000 80,000 Nordea Bank Finland PLC (New York Branch) 0.210% 5/18/10 50,000 50,000 Rabobank Nederland NV (New York Branch) 0.200% 3/2/10 86,000 86,000 Rabobank Nederland NV (New York Branch) 0.200% 3/15/10 200,000 200,000 Rabobank Nederland NV (New York Branch) 0.200% 3/22/10 150,000 150,000 Rabobank Nederland NV (New York Branch) 0.190% 4/15/10 14,000 14,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Royal Bank of Scotland PLC (Connecticut Branch) 0.190% 3/1/10 70,000 70,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.170% 3/25/10 200,000 200,000 Royal Bank of Scotland PLC (Connecticut Branch) 0.220% 4/15/10 110,000 110,000 Societe Generale (New York Branch) 0.210% 3/22/10 150,000 150,000 Societe Generale (New York Branch) 0.230% 4/20/10 100,000 100,000 Societe Generale (New York Branch) 0.220% 5/4/10 75,000 75,000 Svenska Handelsbanken (New York Branch) 0.190% 4/21/10 160,000 160,000 Svenska Handelsbanken (New York Branch) 0.200% 5/17/10 100,000 100,000 Svenska Handelsbanken (New York Branch) 0.200% 5/24/10 150,000 150,000 Toronto Dominion Bank (New York Branch) 0.180% 3/17/10 25,000 25,000 5,962,302 Total Certificates of Deposit (Cost $7,868,303) 7,868,303 Other Notes (1.8%) Bank of America, NA 0.250% 3/18/10 115,000 115,004 Bank of America, NA 0.250% 3/22/10 30,000 30,002 Bank of America, NA 0.200% 4/12/10 110,000 110,000 Bank of America, NA 0.180% 4/13/10 20,000 20,000 Bank of America, NA 0.200% 5/3/10 105,000 105,000 Total Other Notes (Cost $380,006) 380,006 Repurchase Agreements (24.9%) Banc of America Securities, LLC (Dated 2/26/10, Repurchase Value $570,005,000, collateralized by U.S. Treasury Bill 0.000%, 7/15/10, U.S. Treasury Note 2.750%-8.125%, 2/15/19-8/15/19) 0.100% 3/1/10 570,000 570,000 Barclays Capital Inc. (Dated 2/26/10, Repurchase Value $845,007,000, collateralized by U.S. Treasury Note 4.250%, 5/15/39) 0.100% 3/1/10 845,000 845,000 BNP Paribas Securities Corp. (Dated 2/26/10, Repurchase Value $747,259,000, collateralized by U.S. Treasury Note 1.375%-4.500%, 2/28/11-11/30/14) 0.110% 3/1/10 747,252 747,252 Credit Suisse Securities (USA) LLC (Dated 2/26/10, Repurchase Value $200,002,000, collateralized by U.S. Treasury Note 1.500%-3.250%, 12/31/13-12/31/16) 0.100% 3/1/10 200,000 200,000 Deutsche Bank Securities, Inc. (Dated 2/26/10, Repurchase Value $52,000,000, collateralized by U.S. Treasury Note 0.875%, 5/31/11) 0.080% 3/1/10 52,000 52,000 Deutsche Bank Securities, Inc. (Dated 2/26/10, Repurchase Value $410,003,000, collateralized by U.S. Treasury Bill 0.000%, 11/18/10, U.S. Treasury Note 0.875%-3.375%, 2/28/11-2/15/39) 0.100% 3/1/10 410,000 410,000 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Deutsche Bank Securities, Inc. (Dated 2/26/10, Repurchase Value $371,004,000, collateralized by U.S. Treasury Bill 0.000%, 5/20/10-7/29/10, U.S. Treasury Note 0.875%-6.500%, 4/30/11-11/15/26) 0.120% 3/1/10 371,000 371,000 J.P. Morgan Securities Inc. (Dated 2/26/10, Repurchase Value $275,002,000, collateralized by U.S. Treasury Note 0.875%-3.625%, 3/31/11-8/15/19) 0.100% 3/1/10 275,000 275,000 RBC Capital Markets Corp. (Dated 2/26/10, Repurchase Value $200,002,000, collateralized by Federal Home Loan Bank Note 0.250%, 02/25/11) 0.120% 3/1/10 200,000 200,000 RBS Securities, Inc. (Dated 2/26/10, Repurchase Value $390,004,000, collateralized by Federal National Mortgage Assn. 0.000%, 6/1/17, Federal Home Loan Mortgage Corp. Discount Note 3/4/10-8/24/10) 0.120% 3/1/10 390,000 390,000 Societe Generale (Dated 2/26/10, Repurchase Value $211,127,000, collateralized by U.S. Treasury Inflation Adjusted Note 3.625%, 4/15/28, U.S. Treasury Note 0.875%-8.125%, 4/30/11- 5/15/21) 0.080% 3/1/10 211,126 211,126 Societe Generale (Dated 2/26/10, Repurchase Value $500,003,000, collateralized by U.S. Treasury Inflation Adjusted Note 3.625%, 4/15/28, U.S. Treasury Note 0.875%-8.125%, 4/30/11- 5/15/21) 0.080% 3/1/10 500,000 500,000 Societe Generale (Dated 2/26/10, Repurchase Value $665,006,000, collateralized by U.S. Treasury Bill 0.000%, 5/27/10, U.S. Treasury Note 1.375%-4.75%, 02/15/12-8/15/39) 0.110% 3/1/10 665,000 665,000 Total Repurchase Agreements (Cost $5,436,378) 5,436,378 Money Market Fund (0.9%) 5 Vanguard Municipal Cash Management Fund (Cost $199,562) 0.169% 199,562,467 199,562 Total Money Market Instruments (Cost $21,625,078) 21,625,078 Tax-Exempt Municipal Bonds (0.8%) Boone County KY Pollution Rev. (Duke Energy Inc. Project) VRDO 0.160% 3/3/10 5,000 5,000 California Infrastructure & Econ. Dev. Bank Rev. (Orange County Performing) VRDO 0.140% 3/4/10 7,000 7,000 California State Dept. of Water Resources Power Supply Rev. VRDO 0.190% 3/4/10 14,500 14,500 California Statewide Communities Dev. Auth. Rev. (Los Angeles County Museum) VRDO 0.150% 3/3/10 3,750 3,750 District of Columbia Rev. (Georgetown Univ.) VRDO 0.150% 3/4/10 9,575 9,575 Market Liquidity Fund Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) Harris County TX Cultural Educ. Fac. Finance Corp. Rev. (Baylor College of Medicine) VRDO 0.220% 3/3/10 11,000 11,000 Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.210% 3/3/10 4,250 4,250 Loudoun County VA IDA Rev. (Howard Hughes Medical Institute) VRDO 0.150% 3/3/10 8,000 8,000 Louisiana Gasoline and Fuel Tax Rev. VRDO 0.190% 3/4/10 10,000 10,000 Massachusetts Health & Educ. Fac. Auth. Rev. (Farber Cancer Institute) VRDO 0.170% 3/4/10 5,500 5,500 Massachusetts Health & Educ. Fac. Auth. Rev. (South Coast Health System) VRDO 0.180% 3/4/10 3,800 3,800 New Hampshire Health & Educ. Fac. Auth. Rev. (Dartmouth College) VRDO 0.170% 3/3/10 6,500 6,500 New Jersey Econ. Dev. Auth. Rev. VRDO 0.170% 3/3/10 16,500 16,500 New Jersey Transp. Trust Fund Auth. Rev. VRDO 0.160% 3/3/10 7,800 7,800 New York City NY GO VRDO 0.190% 3/4/10 5,500 5,500 New York State Housing Finance Agency Rev. VRDO 0.170% 3/3/10 8,500 8,500 North Texas Tollway Auth. Rev. VRDO 0.160% 3/3/10 3,250 3,250 Oregon State Fac. Auth. Rev. (PeaceHealth) VRDO 0.160% 3/4/10 8,000 8,000 South Carolina Transp. Infrastructure Rev. VRDO 0.160% 3/3/10 12,000 12,000 Univ. of Texas Rev. VRDO 0.150% 3/4/10 8,800 8,800 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.210% 3/3/10 3,750 3,750 Utah Housing Corp. Single Family Mortgage Rev. VRDO 0.210% 3/3/10 4,500 4,500 Washington Health Care Fac. Auth. (Swedish Health Services) VRDO 0.160% 3/3/10 4,750 4,750 Total Tax-Exempt Municipal Bonds (Cost $172,225) 172,225 Total Investments (100.0%) (Cost $21,797,303) 21,797,303 Other Assets and Liabilities (0.0%) Other Assets 2,442 Liabilities (35) 2,407 Net Assets (100%) Applicable to 21,800,951,034 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 21,799,710 Net Asset Value per Share $1.00 Amount ($000) Paid-in-Capital 21,800,951 Undistributed Net Investment Income  Accumulated Net Realized Losses (1,241) Net Assets 21,799,710  See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. Market Liquidity Fund 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors". At February 28, 2010, the aggregate value of these securities was $1,104,324,000, representing 5.1% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7- day yield. GO - General Obligation Bond. VRDOVariable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Six Months Ended February 28, 2010 ($000) Investment Income Income Interest 27,972 Total Income 27,972 Expenses The Vanguard GroupNote B Management and Administrative 641 Total Expenses 641 Net Investment Income 27,331 Realized Net Gain (Loss) on Investment Securities Sold 60 Net Increase (Decrease) in Net Assets Resulting from Operations 27,391 See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 27,331 193,350 Realized Net Gain (Loss) 60 (1,217) Net Increase (Decrease) in Net Assets Resulting from Operations 27,391 192,133 Distributions Net Investment Income (27,331) (193,350) Realized Capital Gain   Total Distributions (27,331) (193,350) Capital Share Transactions Issued 119,219,258 232,145,467 Issued in Lieu of Cash Distributions 27,331 193,350 Redeemed (123,405,093) (229,283,822) Net Increase (Decrease) from Capital Share Transactions (4,158,504) 3,054,995 Total Increase (Decrease) (4,158,444) 3,053,778 Net Assets Beginning of Period 25,958,154 22,904,376 End of Period 21,799,710 25,958,154 See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2010 2009 2008 2007 2006 2005 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .010 .036 .053 .046 .026 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .001 .010 .036 .053 .046 .026 Distributions Dividends from Net Investment Income (.001) (.010) (.036) (.053) (.046) (.026) Distributions from Realized Capital Gains       Total Distributions (.001) (.010) (.036) (.053) (.046) (.026) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.11% 1.04% 3.69% 5.48% 4.68% 2.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $21,800 $25,958 $22,904 $18,781 $16,221 $15,303 Ratio of Total Expenses to Average Net Assets 0.005% 1 0.005% 0.005% 0.005% 0.01% 0.01% Ratio of Net Investment Income to Average Net Assets 0.21% 1 0.97% 3.50% 5.34% 4.61% 2.57% 1 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers abilities to meet their obligations may be affected by economic developments in such industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at the fund's net asset value. 2. Repurchase Agreements: The fund may invest in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2006-2009), and for the period ended February 28, 2010, and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, and administrative services and pays for all other operating expenses, except for taxes. The fund's trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2010, the fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized Market Liquidity Fund cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2010, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. Municipal Cash Management Fund Statement of Net Assets (unaudited) As of February 28, 2010. The fund provides a complete list of its holdings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SECs website at www.sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value  Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) Alabama (0.6%) 1 Alabama Public School & College Auth. TOB VRDO 0.270% 3/5/10 (4) 12,230 12,230 Pell City AL Special Care Fac. Financing Auth. Rev. (Noland Health Service) VRDO 0.200% 3/5/10 LOC 5,000 5,000 17,230 Arizona (0.8%) Arizona Board Regents Arizona State Univ. System Rev. VRDO 0.160% 3/5/10 LOC 19,500 19,500 1 Phoenix AZ Civic Improvement Corp. Transit Rev. TOB VRDO 0.200% 3/5/10 (13) 4,500 4,500 24,000 California (3.1%) 1 Atwater CA Public Financing Auth. Wastewater Rev. TOB VRDO 0.200% 3/5/10 (4) 16,995 16,995 1 Bay Area Toll Auth. CA Toll Bridge Rev. TOB VRDO 0.220% 3/5/10 7,500 7,500 1 California Dept. of Veteran Affairs Rev. TOB VRDO 0.200% 3/5/10 10,000 10,000 California GO VRDO 0.140% 3/1/10 LOC 11,900 11,900 California GO VRDO 0.170% 3/5/10 LOC 20,000 20,000 California Housing Finance Agency Home Mortgage Rev. VRDO 0.210% 3/5/10 LOC 4,240 4,240 California Housing Finance Agency Multifamily Housing Rev. VRDO 0.210% 3/5/10 LOC 2,970 2,970 California Statewide Communities Dev. Auth. Multifamily Housing Rev. (Ridgeway Apartments) VRDO 0.150% 3/5/10 LOC 5,300 5,300 1 California Statewide Communities Dev. Auth. Rev. (Sutter Health) TOB VRDO 0.200% 3/5/10 6,230 6,230 Sacramento CA Transp. Auth. Sales Tax Rev. VRDO 0.180% 3/5/10 9,400 9,400 94,535 Colorado (4.2%) Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Board Program) VRDO 0.160% 3/1/10 LOC 9,000 9,000 Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.170% 3/1/10 LOC 1,500 1,500 Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.170% 3/1/10 LOC 11,215 11,215 Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.170% 3/1/10 LOC 10,150 10,150 Colorado Educ. & Cultural Fac. Auth. Rev. (National Jewish Federation Bond Program) VRDO 0.170% 3/1/10 LOC 7,745 7,745 1 Colorado Health Fac. Auth. Rev. (Catholic Health Initiatives) TOB VRDO 0.250% 3/5/10 (4) 9,995 9,995 Colorado Health Fac. Auth. Rev. (Catholic Health Initiatives) VRDO 0.150% 3/5/10 8,200 8,200 Colorado Health Fac. Auth. Rev. (Sisters of Charity Health System Inc.) VRDO 0.180% 3/5/10 25,300 25,300 Colorado Health Fac. Auth. Rev. (Sisters of Charity Health System Inc.) VRDO 0.220% 3/5/10 15,000 15,000 Colorado Housing & Finance Auth. Multi-Family Mortgage Bonds VRDO 0.170% 3/5/10 LOC 4,610 4,610 Colorado Housing & Finance Auth. Multi-Family Mortgage Bonds VRDO 0.170% 3/5/10 LOC 3,630 3,630 Colorado Housing & Finance Auth. Single Family Mortgage Bonds Rev. VRDO 0.170% 3/5/10 LOC 16,000 16,000 Midcities Metro. Dist. VRDO 0.200% 3/5/10 LOC 5,000 5,000 127,345 Connecticut (1.5%) Connecticut Housing Finance Auth. Rev. Housing Mortgage Finance Program VRDO 0.190% 3/1/10 34,500 34,500 1 Connecticut State Health & Educ. TOB VRDO 0.200% 3/5/10 10,330 10,330 44,830 Delaware (0.3%) Delaware Econ. Dev. Auth. Rev. (Archmere Academy Project) VRDO 0.180% 3/5/10 LOC 9,925 9,925 District of Columbia (1.4%) 1 District of Columbia GO TOB VRDO 0.200% 3/5/10 LOC 21,395 21,395 District of Columbia Rev. (Center for Strategic and International Studies, Inc. Issue) VRDO 0.170% 3/5/10 LOC 6,730 6,730 District of Columbia Rev. (Washington Center for Internships) VRDO 0.190% 3/5/10 LOC 4,800 4,800 District of Columbia Rev. (Washington Drama Society) VRDO 0.170% 3/5/10 LOC 4,625 4,625 1 District of Columbia Water & Sewer Auth. Public Util. Rev. TOB VRDO 0.250% 3/5/10 (12) 4,010 4,010 41,560 Florida (8.1%) Florida Dept. of Environmental Protection & Preservation Rev. VRDO 0.190% 3/5/10 (12) 11,000 11,000 Florida Gulf Coast Univ. Financing Corp. VRDO 0.210% 3/5/10 LOC 5,500 5,500 1 Highlands County FL Health Rev. (Adventist Health System) TOB VRDO 0.210% 3/5/10 (13) 8,135 8,135 Hillsborough County FL School Board COP (Master Lease Program) VRDO 0.130% 3/1/10 LOC 16,500 16,500 Jacksonville FL Captial Project Rev. VRDO 0.200% 3/5/10 LOC 32,815 32,815 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.160% 3/5/10 5,365 5,365 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.170% 3/5/10 4,970 4,970 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.170% 3/5/10 16,665 16,665 Jacksonville FL Electric Auth. Electric System Rev. VRDO 0.170% 3/5/10 26,880 26,880 Jacksonville FL Electric Auth. Water & Sewer Rev. VRDO 0.130% 3/1/10 5,275 5,275 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Jacksonville FL Transp. Rev. VRDO 0.180% 3/5/10 LOC 10,550 10,550 Miami FL Health Fac. Auth. (Catholic Health East) VRDO 0.150% 3/5/10 LOC 10,500 10,500 Miami FL Health Fac. Auth. (Catholic Health East) VRDO 0.180% 3/5/10 LOC 15,170 15,170 1 Miami-Dade County FL Special Obligation TOB VRDO 0.140% 3/1/10 LOC 5,000 5,000 Miami-Dade County FL Special Obligation VRDO 0.170% 3/5/10 LOC 10,000 10,000 Miami-Dade County FL Sports Franchise Fac. Tax Rev. VRDO 0.180% 3/5/10 LOC 23,000 23,000 Miami-Dade County IDA Rev. (American Pub Media Group Project) VRDO 0.140% 3/1/10 LOC 10,300 10,300 Pinellas County FL Health Fac. Auth. Rev. (Bayfront Hosp.) VRDO 0.130% 3/1/10 LOC 20,205 20,205 1 Tallahassee FL Energy System Rev. TOB VRDO 0.180% 3/5/10 10,000 10,000 247,830 Georgia (2.2%) 1 Augusta GA Water & Sewer Rev. TOB VRDO 0.230% 3/5/10 (4) 7,645 7,645 Gwinnett County GA Hosp. Auth. Rev. (Gwinnett Hosp. System Inc.) VRDO 0.180% 3/5/10 LOC 18,905 18,905 1 Gwinnett County GA School Dist. GO TOB VRDO 0.190% 3/5/10 13,530 13,530 Private Colleges & Univ. Auth. of Georgia Rev. (Emory Univ.) VRDO 0.150% 3/5/10 22,975 22,975 Valdosta & Lowndes County GA Hosp. Auth. Rev. (South GA Medical Center Project) VRDO 0.190% 3/5/10 LOC 2,700 2,700 65,755 Idaho (1.7%) Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.210% 3/5/10 LOC 34,685 34,685 Idaho Housing & Finance Assn. Single Family Mortgage Rev. VRDO 0.210% 3/5/10 LOC 17,000 17,000 51,685 Illinois (9.9%) 1 Chicago IL Board of Educ. TOB VRDO 0.230% 3/5/10 LOC 9,522 9,522 1 Chicago IL GO TOB VRDO 0.190% 3/5/10 14,420 14,420 Chicago IL GO VRDO 0.120% 3/1/10 39,150 39,150 Chicago IL GO VRDO 0.120% 3/1/10 LOC 6,475 6,475 Chicago IL Wastewater Transmission Rev. VRDO 0.140% 3/1/10 LOC 12,800 12,800 Chicago IL Wastewater Transmission Rev. VRDO 0.140% 3/1/10 LOC 19,300 19,300 1 Chicago IL Water Rev. TOB VRDO 0.250% 3/5/10 (4) 7,795 7,795 Chicago IL Water Rev. VRDO 0.200% 3/5/10 LOC 14,800 14,800 Chicago IL Water Rev. VRDO 0.200% 3/5/10 LOC 3,200 3,200 Illinois Educ. Fac. Auth. Rev. (Univ. of Chicago) VRDO 0.200% 3/5/10 17,888 17,888 Illinois Educ. Fac. Auth. Rev. (Univ. of Chicago) VRDO 0.200% 3/5/10 12,320 12,320 Illinois Finance Auth. Pollution Commonwealth Edison Co. VRDO 0.190% 3/5/10 LOC 7,800 7,800 Illinois Finance Auth. Rev. (Advocate Health) VRDO 0.160% 3/5/10 11,550 11,550 Illinois Finance Auth. Rev. (Central Dupage Health) VRDO 0.140% 3/1/10 16,535 16,535 Illinois Finance Auth. Rev. (Chicago Univ.) VRDO 0.120% 3/1/10 LOC 4,200 4,200 Illinois Finance Auth. Rev. (Elmhurst Memorial Healthcare) VRDO 0.140% 3/1/10 LOC 16,700 16,700 Illinois Finance Auth. Rev. (Northwestern Memorial Hosp.) VRDO 0.140% 3/1/10 7,000 7,000 Illinois Finance Auth. Rev. (Northwestern Memorial Hosp.) VRDO 0.140% 3/1/10 25,000 25,000 Illinois Finance Auth. Rev. (Univ. of Chicago) VRDO 0.200% 3/5/10 9,767 9,767 1 Illinois GO TOB VRDO 0.140% 3/1/10 LOC 35,300 35,300 Univ. of Illinois (Util. Infrastructure Project) COP VRDO 0.190% 3/5/10 10,000 10,000 301,522 Indiana (2.8%) 1 Indiana Bond Bank Rev. TOB VRDO 0.230% 3/5/10 LOC 5,930 5,930 Indiana Dev. Finance Auth. Rev. (Children's Museum) VRDO 0.210% 3/5/10 1,250 1,250 1 Indiana Finance Auth. Highway Rev. TOB VRDO 0.240% 3/5/10 14,480 14,480 Indiana Finance Auth. Rev. (Lease Appropriation) VRDO 0.160% 3/1/10 28,050 28,050 Indiana Finance Auth. Rev. (Lease Appropriation) VRDO 0.200% 3/5/10 10,000 10,000 Indiana Health & Educ. Fac. Financing Auth. Rev. (Clarian Health Obligated Group) VRDO 0.180% 3/5/10 LOC 17,730 17,730 1 Indiana Health & Educ. Fac. Financing Auth. Rev. TOB VRDO 0.140% 3/1/10 2,900 2,900 1 Indiana Muni. Power Agency Rev. TOB VRDO 0.210% 3/5/10 (13) 4,990 4,990 85,330 Iowa (1.0%) Iowa Finance Auth. Health Fac. Rev. (Iowa Health System) VRDO 0.130% 3/1/10 LOC 4,900 4,900 Iowa Higher Educ. Loan Auth. Rev. Private College Fac. (St. Ambrose University) VRDO 0.140% 3/1/10 LOC 20,000 20,000 1 Iowa Special Obligation TOB VRDO 0.180% 3/5/10 4,700 4,700 29,600 Kentucky (1.6%) Berea KY Educ. Fac. Rev. (Berea College) VRDO 0.120% 3/1/10 7,855 7,855 Christian County KY Association County Leasing Program Rev. VRDO 0.140% 3/1/10 LOC 13,605 13,605 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Christian County KY Association County Leasing Program Rev. VRDO 0.140% 3/1/10 LOC 11,300 11,300 Trimble County KY Association of Counties Leasing Trust Lease Program Rev. VRDO 0.140% 3/1/10 LOC 17,345 17,345 50,105 Louisiana (0.7%) 1 East Baton Rouge LA Sewer Commission Rev. TOB VRDO 0.200% 3/5/10 (4)(13) 5,890 5,890 1 East Baton Rouge LA Sewer Commission Rev. TOB VRDO 0.200% 3/5/10 (4)(13) 5,620 5,620 Louisiana Gasoline and Fuel Tax Rev. VRDO 0.190% 3/5/10 LOC 10,000 10,000 21,510 Maryland (0.5%) Maryland Health & Higher Educ. Fac. Auth. Rev. (Johns Hopkins Hosp.) VRDO 0.170% 3/5/10 LOC 8,000 8,000 Maryland Health & Higher Educ. Fac. Auth. Rev. (Univ. Of Maryland Medical System) VRDO 0.140% 3/1/10 LOC 8,000 8,000 16,000 Massachusetts (2.2%) 1 Massachusetts GO TOB VRDO 0.180% 3/5/10 18,455 18,455 1 Massachusetts GO TOB VRDO 0.200% 3/5/10 4,800 4,800 1 Massachusetts GO TOB VRDO 0.210% 3/5/10 LOC 7,625 7,625 Massachusetts GO VRDO 0.190% 3/5/10 20,000 20,000 1 Massachusetts Health & Educ. Fac. Auth. Rev. (MIT) TOB VRDO 0.200% 3/5/10 3,250 3,250 Massachusetts Health & Educ. Fac. Auth. Rev. (Partners Healthcare) VRDO 0.160% 3/5/10 5,000 5,000 Massachusetts Health & Educ. Fac. Auth. Rev. (Pooled Loan Program) VRDO 0.120% 3/1/10 LOC 4,085 4,085 Massachusetts Water Resources Auth. Rev. VRDO 0.170% 3/5/10 3,000 3,000 66,215 Michigan (2.2%) Michigan Strategic Fund Limited Obligation Rev. (Henry Ford Museum) VRDO 0.190% 3/1/10 LOC 11,250 11,250 Univ. of Michigan Hosp. Rev. (Medical Service Plan) VRDO 0.130% 3/1/10 7,065 7,065 Univ. of Michigan Hosp. Rev. (Medical Service Plan) VRDO 0.170% 3/5/10 3,000 3,000 Univ. of Michigan Hosp. Rev. VRDO 0.130% 3/1/10 3,650 3,650 Univ. of Michigan Hosp. Rev. VRDO 0.140% 3/1/10 5,000 5,000 Univ. of Michigan Hosp. Rev. VRDO 0.170% 3/5/10 32,200 32,200 1 Wayne MI Univ. of Michigan Univ. Rev. TOB VRDO 0.140% 3/1/10 4,995 4,995 67,160 Minnesota (0.9%) Hennepin County MN Rev. VRDO 0.140% 3/5/10 5,000 5,000 Minnesota Agriculture & Econ. Dev. Board Rev. (Essentia Health Obligated Group) VRDO 0.150% 3/1/10 (12) 11,825 11,825 Minnesota Higher Educ. Fac. Auth. Rev. (Carleton College) VRDO 0.170% 3/5/10 3,000 3,000 Regents of the Univ. of Minnesota CP 0.350% 4/8/10 6,000 6,000 25,825 Mississippi (1.8%) Mississippi Business Finance Corp. Rev. (Promenade D'Iberville Project) VRDO 0.180% 3/5/10 LOC 8,960 8,960 Mississippi Business Finance Corp. Rev. VRDO 0.190% 3/5/10 LOC 4,425 4,425 Mississippi Business Financing Corp. Health Care Fac. Corp. Rev. (Rush Medical Foundation Project) V 0.170% 3/5/10 LOC 4,160 4,160 Mississippi Dev. Bank Special Obligation Rev. VRDO 0.180% 3/5/10 10,000 10,000 Mississippi GO (Nissan Project) VRDO 0.180% 3/5/10 18,100 18,100 1 Univ. of Southern Mississippi Educ. Building Corp. Rev. TOB VRDO 0.250% 3/5/10 (4) 9,610 9,610 55,255 Missouri (1.6%) Curators of the Univ. of Missouri System Fac. Rev. VRDO 0.160% 3/5/10 29,790 29,790 Missouri Dev. Finance Board Cultural Fac. Rev. (Nelson Gallery Foundation) VRDO 0.140% 3/1/10 3,450 3,450 Missouri Health & Educ. Fac. Auth. (Assemblies of God College) VRDO 0.200% 3/5/10 LOC 9,005 9,005 Missouri Health & Educ. Fac. Auth. Health Fac. Rev. (St. Luke's Health System) VRDO 0.180% 3/5/10 LOC 7,500 7,500 49,745 Montana (0.3%) Montana State Board of Regents Higher Educ. Rev. VRDO 0.130% 3/1/10 LOC 9,650 9,650 Nebraska (1.8%) Central Plains Energy Project Nebraska Gas Project VRDO 0.190% 3/5/10 10,000 10,000 Douglas County NE Hosp. Auth. Rev. (Children's Hosp.) VRDO 0.140% 3/1/10 LOC 5,050 5,050 1 Nebraska Public Power Agency Rev. TOB VRDO 0.210% 3/5/10 (13) 10,210 10,210 1 Nebraska Public Power Dist. Rev. TOB VRDO 0.210% 3/5/10 (4)(13) 5,000 5,000 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) 1 Nebraska Public Power TOB VRDO 0.200% 3/5/10 LOC 24,680 24,680 54,940 Nevada (2.0%) Clark County NV School Dist. GO VRDO 0.130% 3/1/10 (4) 19,000 19,000 Reno NV Sales Tax Rev. VRDO 0.140% 3/1/10 LOC 41,610 41,610 60,610 New Hampshire (0.8%) New Hampshire Health & Educ. Fac. Auth. Rev. (Southern New Hampshire Univ.) VRDO 0.170% 3/5/10 LOC 11,800 11,800 New Hampshire Health & Educ. Fac. Auth. Rev. (St. Paul's School) VRDO 0.190% 3/5/10 13,220 13,220 25,020 New Jersey (1.7%) 1 New Jersey Transp. Trust Fund TOB VRDO 0.220% 3/5/10 LOC 32,800 32,800 New Jersey Turnpike Auth. Rev. VRDO 0.230% 3/5/10 LOC 18,900 18,900 51,700 New Mexico (1.3%) New Mexico Hosp. Equipment Loan Council Hosp. System Rev. (Presbyterian Healthcare Services) VRDO 0.200% 3/5/10 19,830 19,830 New Mexico Hosp. Equipment Loan Council Hosp. System Rev. (Presbyterian Healthcare Services) VRDO 0.200% 3/5/10 10,710 10,710 New Mexico Mun. Energy Acquisition Auth. (Gas Supply) VRDO 0.190% 3/5/10 10,000 10,000 40,540 New York (7.8%) 1 Metro. New York Transp. Auth. Rev. (Dedicated Petroleum Tax) TOB VRDO 0.200% 3/5/10 (4)(13) 29,000 29,000 1 Metropolitan Transp. Auth. NY TOB VRDO 0.210% 3/5/10 (4)(13) 8,000 8,000 Nassau County NY Interim Finance Auth. VRDO 0.140% 3/5/10 5,500 5,500 Nassau Health Care Corp. VRDO 0.160% 3/5/10 LOC 10,000 10,000 1 New York City NY GO TOB VRDO 0.200% 3/5/10 22,610 22,610 1 New York City NY GO TOB VRDO 0.200% 3/5/10 5,000 5,000 New York City NY GO VRDO 0.140% 3/1/10 (4) 2,900 2,900 New York City NY GO VRDO 0.140% 3/1/10 (4) 7,200 7,200 New York City NY Housing Dev. Corp. Rev. (201 Pearl Street) VRDO 0.150% 3/5/10 LOC 12,400 12,400 New York City NY Housing Dev. Corp. Rev. (Multi-Family Rent Housing - Columbus Apartments) VRDO 0.160% 3/5/10 LOC 15,300 15,300 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. VRDO 0.120% 3/1/10 12,195 12,195 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. VRDO 0.140% 3/1/10 6,250 6,250 New York City NY Muni. Water Finance Auth. Water & Sewer System Rev. VRDO 0.140% 3/1/10 6,000 6,000 New York City NY Transitional Finance Auth. Rev. VRDO 0.190% 3/5/10 15,000 15,000 New York Liberty Dev. Corp. Rev. PUT 0.500% 1/18/11 (Prere.) 30,000 30,000 1 New York State Dormitory Auth. Rev. TOB VRDO 0.200% 3/5/10 8,535 8,535 1 New York State Dormitory Auth. Rev. TOB VRDO 0.200% 3/5/10 6,500 6,500 New York State Housing Finance Agency Rev. (DeKalb Ave. Housing) VRDO 0.170% 3/5/10 LOC 8,800 8,800 1 Triborough Bridge & Tunnel Auth. New York Rev. TOB VRDO 0.190% 3/5/10 6,800 6,800 Triborough Bridge & Tunnel Auth. New York Rev. VRDO 0.160% 3/5/10 (4) 20,200 20,200 238,190 North Carolina (3.6%) Buncombe County NC Metro. Sewerage Dist. VRDO 0.200% 3/5/10 5,000 5,000 1 Charlotte NC COP TOB VRDO 0.200% 3/5/10 7,860 7,860 Mecklenburg County NC COP VRDO 0.170% 3/5/10 4,500 4,500 North Carolina Capital Fac. Finance Agency Rev. (YMCA of the Triangle) VRDO 0.200% 3/5/10 LOC 3,835 3,835 North Carolina Medical Care Comm. Hosp. (Moses H. Cone Memorial Hosp.) VRDO 0.180% 3/5/10 24,640 24,640 North Carolina Medical Care Comm. Hosp. Rev. (Baptist Hosp.) VRDO 0.170% 3/5/10 LOC 7,000 7,000 North Carolina Medical Care Comm. Hosp. Rev. (Baptist Hosp.) VRDO 0.180% 3/5/10 13,840 13,840 Raleigh Durham NC Airport Auth. Rev. VRDO 0.190% 3/5/10 LOC 10,080 10,080 Union County NC GO VRDO 0.180% 3/5/10 28,835 28,835 Union County NC GO VRDO 0.180% 3/5/10 4,655 4,655 110,245 Ohio (7.4%) Allen County OH Hosp. Fac. Rev. (Catholic Healthcare Partners) VRDO 0.140% 3/1/10 LOC 4,700 4,700 Cleveland OH COP VRDO 0.180% 3/5/10 LOC 14,400 14,400 Cleveland-Cuyahoga County OH Port Auth. Rev. (Museum of Art) VRDO 0.170% 3/5/10 4,800 4,800 Columbus OH Regional Airport Auth. Airport Refunding Rev. (Oasbo Expanded Asset Program) VRDO 0.200% 3/5/10 LOC 10,200 10,200 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Franklin County OH Hosp. Rev. (OhioHealth Corp.) VRDO 0.160% 3/5/10 LOC 7,135 7,135 Franklin County OH Hosp. Rev. (OhioHealth Corp.) VRDO 0.180% 3/5/10 18,400 18,400 Franklin County OH Hosp. Rev. (U.S. Health Corp.) VRDO 0.160% 3/5/10 LOC 3,830 3,830 Lancaster Port Auth. Ohio Gas Rev. VRDO 0.190% 3/5/10 3,300 3,300 Montgomery County OH Rev. (Catholic Health Initiatives) VRDO 0.180% 3/5/10 3,000 3,000 1 Ohio GO TOB VRDO 0.190% 3/5/10 13,810 13,810 Ohio GO VRDO 0.190% 3/5/10 5,675 5,675 Ohio GO VRDO 0.190% 3/5/10 3,315 3,315 Ohio Higher Educ. Fac. Comm. Rev. (Case Western Reserve Univ.) CP 0.350% 6/7/10 10,800 10,800 Ohio Higher Educ. Fac. Comm. Rev. (Cleveland Health Clinic) VRDO 0.120% 3/1/10 11,845 11,845 Ohio Higher Educ. Fac. Comm. Rev. (Northern Univ.) VRDO 0.200% 3/5/10 LOC 2,775 2,775 Ohio Higher Educ. Fac. Comm. Rev. (Oberlin College Project) VRDO 0.180% 3/5/10 10,000 10,000 Ohio Higher Educ. Fac. Comm. Rev. (Xavier Univ.) VRDO 0.190% 3/5/10 LOC 2,975 2,975 Ohio Infrastructure Improvement GO VRDO 0.190% 3/5/10 2,425 2,425 1 Ohio State Hosp Rev. (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.140% 3/1/10 7,300 7,300 Ohio State Univ. General Receipts Rev. VRDO 0.160% 3/5/10 11,670 11,670 Ohio Water Dev. Auth. PCR (FirstEnergy) VRDO 0.130% 3/1/10 LOC 4,200 4,200 Ohio Water Dev. Auth. PCR (FirstEnergy) VRDO 0.140% 3/1/10 LOC 29,860 29,860 Ohio Water Dev. Auth. PCR (FirstEnergy) VRDO 0.180% 3/5/10 LOC 25,365 25,365 Ohio Water Dev. Auth. Rev. (Pure Water) VRDO 0.160% 3/5/10 15,025 15,025 226,805 Oklahoma (1.8%) Oklahoma Dev. Finance Auth. Rev. (Integris) VRDO 0.170% 3/1/10 (12) 6,700 6,700 Oklahoma Turnpike Auth. VRDO 0.130% 3/1/10 15,160 15,160 Oklahoma Turnpike Auth. VRDO 0.140% 3/1/10 32,700 32,700 54,560 Oregon (0.6%) Oregon State Housing & Community Services Dept. Mortgage Rev. VRDO 0.170% 3/5/10 9,145 9,145 1 Washington Clackamas & Yamhill County OR School Dist. TOB VRDO 0.170% 3/5/10 LOC 10,035 10,035 19,180 Pennsylvania (3.4%) Chester County PA Health & Educ. Fac. Auth. Rev. (Jefferson Health System) VRDO 0.160% 3/5/10 6,400 6,400 Chester County PA Health & Educ. Fac. Auth. Rev. (Jefferson Health System) VRDO 0.180% 3/5/10 3,005 3,005 Delaware County PA IDA Solid Waste Rev. (Scott Paper Co.) VRDO 0.250% 3/5/10 13,490 13,490 Delaware County PA IDA Solid Waste Rev. (Scott Paper Co.) VRDO 0.250% 3/5/10 9,900 9,900 Erie County PA Hosp. Auth. Rev. (Hamot Health Foundation) VRDO 0.130% 3/1/10 LOC 2,100 2,100 Geisinger Health System Auth. of Pennsylvania Rev. (Penn State Geisinger Health System) VRDO 0.120% 3/1/10 7,800 7,800 Geisinger Health System Auth. of Pennsylvania Rev. (Penn State Geisinger Health System) VRDO 0.140% 3/1/10 7,000 7,000 Lehigh County PA General Purpose Hosp. Auth. Rev. (Lehigh Valley Health Network) VRDO 0.160% 3/1/10 LOC 3,000 3,000 1 Pennsylvania GO TOB VRDO 0.200% 3/5/10 10,055 10,055 1 Pennsylvania Turnpike Comm. Registration Fee Rev. TOB VRDO 0.180% 3/5/10 (4) 9,850 9,850 Philadelphia PA Auth. IDR (Philadelphia Museum of Art) VRDO 0.120% 3/1/10 LOC 5,000 5,000 Philadelphia PA Hosp. & Higher Educ. Fac. Auth. Rev. (Children's Hosp. of Philadelphia) VRDO 0.120% 3/1/10 6,900 6,900 Philadelphia PA Hosp. & Higher Educ. Fac. Auth. Rev. (Children's Hosp. of Philadelphia) VRDO 0.120% 3/1/10 4,800 4,800 Philadelphia PA Water & Waste Water Rev. VRDO 0.180% 3/5/10 LOC 10,000 10,000 South Fork PA Hosp. Auth. Rev. (Conemaugh Valley Hosp.) VRDO 0.190% 3/5/10 LOC 5,395 5,395 104,695 South Carolina (0.9%) South Carolina Jobs Econ. Dev. Auth. Hosp. Fac. Rev. (Sisters of Charity Providence Hosp.) VRDO 0.180% 3/5/10 LOC 22,000 22,000 South Carolina Jobs Econ. Dev. Auth. Hosp. Improvement Rev. (Regional Medical Center) VRDO 0.190% 3/5/10 LOC 6,225 6,225 28,225 South Dakota (0.1%) Lawrence County SD PCR VRDO 0.160% 3/5/10 LOC 3,300 3,300 Tennessee (1.4%) Jackson TN Energy Auth. Water System Rev. VRDO 0.190% 3/5/10 LOC 12,000 12,000 Shelby County TN GO VRDO 0.180% 3/5/10 25,250 25,250 1 Shelby County TN Health Educ. & Housing Fac. Board Rev. (St. Jude Children's Research Hosp.) TOB VRD 0.200% 3/5/10 5,000 5,000 42,250 Texas (7.5%) 1 Cypress-Fairbanks TX Independent School Dist. TOB VRDO 0.140% 3/1/10 4,995 4,995 Municipal Cash Management Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Denton TX Independent School Dist. VRDO 0.210% 3/5/10 4,500 4,500 Harris County TX Health Fac. Dev. Corp. Hosp. Rev. (Texas Children's Hosp.) VRDO 0.140% 3/1/10 19,765 19,765 Harris County TX Health Fac. Dev. Corp. Rev. (Methodist Hosp. System) VRDO 0.120% 3/1/10 13,600 13,600 1 Harris County TX Health Fac. Dev. Corp. Rev. TOB VRDO 0.140% 3/1/10 (ETM) 5,000 5,000 Houston TX Independent School Dist. GO VRDO 0.200% 3/5/10 11,765 11,765 1 Houston TX Util. System Rev. TOB VRDO 0.210% 3/5/10 (4)(13) 8,000 8,000 1 Houston TX Util. System Rev. TOB VRDO 0.230% 3/5/10 LOC 4,150 4,150 1 Northside TX Independent School Dist. GO TOB VRDO 0.200% 3/5/10 5,225 5,225 San Antonio TX Hotel Occupancy Tax Rev. VRDO 0.180% 3/5/10 LOC 7,500 7,500 Texas Dept. of Transp. State Highway Fund Rev. CP 0.250% 4/8/10 15,000 15,000 1 Texas GO Municipal Services Trust TOB VRDO 0.230% 3/5/10 35,000 35,000 1 Texas GO TOB VRDO 0.200% 3/5/10 5,700 5,700 1 Texas GO TOB VRDO 0.200% 3/5/10 12,425 12,425 Texas Small Business Industrial Dev. Corp. (Texas Public Fac. Capital Access) VRDO 0.230% 3/5/10 LOC 8,565 8,565 1 Texas State Transp. Comm. TOB VRDO 0.200% 3/5/10 1,515 1,515 Texas Transp. Comm. Mobility Fund VRDO 0.200% 3/5/10 42,875 42,875 1 Univ. of Texas Permanent Univ. Fund Rev. TOB VRDO 0.210% 3/5/10 9,980 9,980 West Side Calhoun County TX Dev. (British Petroleum) VRDO 0.170% 3/1/10 13,800 13,800 229,360 Utah (1.9%) Murray UT Hosp. Rev. (IHC Health Services) VRDO 0.120% 3/1/10 22,800 22,800 Murray UT Hosp. Rev. (IHC Health Services) VRDO 0.140% 3/1/10 28,400 28,400 Murray UT Hosp. Rev. (IHC Health Services) VRDO 0.140% 3/1/10 6,465 6,465 57,665 Vermont (1.1%) Vermont Educ. & Health Buildings Agency Rev. (Middlebury College) VRDO 0.150% 3/5/10 22,530 22,530 Vermont Housing Finance Agency Single Family VRDO 0.160% 3/5/10 11,860 11,860 34,390 Virginia (2.0%) Albemarle County VA Econ. Dev. Auth. Hosp. Rev. (Martha Jefferson Hosp.) VRDO 0.180% 3/5/10 LOC 17,850 17,850 Alexandria VA IDA Rev. (Institute for Defense Analyses Project) VRDO 0.190% 3/5/10 LOC 16,765 16,765 Farmville VA IDA Education Fac. Rev. (Longwood Student Housing Project) VRDO 0.200% 3/5/10 (12) 17,647 17,647 1 Univ. of Virginia TOB VRDO 0.200% 3/5/10 6,600 6,600 Virginia College Building Auth. Educ. Fac. Rev. (21st Century College) VRDO 0.130% 3/1/10 3,400 3,400 62,262 Washington (1.6%) Chelan County WA Public Util. Dist. VRDO 0.220% 3/5/10 4,500 4,500 1 Seattle WA Water System Rev. TOB VRDO 0.190% 3/5/10 (4) 5,060 5,060 1 Washington GO TOB VRDO 0.200% 3/5/10 7,995 7,995 Washington Health Care Fac. Auth. (Multicare Health System) VRDO 0.130% 3/1/10 (4) 7,860 7,860 1 Washington Health Care Fac. Auth. (PeaceHealth) TOB VRDO 0.200% 3/5/10 7,315 7,315 Washington Public Power Supply System Rev. (Nuclear Project) VRDO 0.170% 3/5/10 LOC 15,100 15,100 47,830 Wisconsin (2.0%) Univ. of Wisconsin Hosp. & Clinics Auth. Rev. VRDO 0.140% 3/1/10 LOC 7,000 7,000 Univ. of Wisconsin Hosp. & Clinics Auth. Rev. VRDO 0.160% 3/5/10 LOC 2,450 2,450 Wisconsin Health & Educ. Fac. Auth. Rev. (Edgewood College) VRDO 0.140% 3/1/10 LOC 6,895 6,895 Wisconsin Health & Educ. Fac. Auth. Rev. (Gundersen Lutheran) VRDO 0.180% 3/5/10 LOC 10,000 10,000 Wisconsin Health & Educ. Fac. Auth. Rev. (Meriter Hosp. Inc.) VRDO 0.140% 3/1/10 LOC 29,240 29,240 Wisconsin Health & Educ. Fac. Auth. Rev. (Prohealth Care Inc.) VRDO 0.140% 3/1/10 LOC 5,815 5,815 61,400 Total Tax-Exempt Municipal Bonds (Cost $3,055,779) 3,055,779 Total Investments (100.1%) (Cost $3,055,779) 3,055,779 Other Assets and Liabilities (-0.1%) Other Assets 15,060 Liabilities (18,310) Municipal Cash Management Fund Net Assets (100%) Amount ($000) Applicable to 3,052,415,677 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,052,529 Net Asset Value Per Share $1.00 At February 28, 2010, net assets consisted of: Paid-in Capital 3,052,529 Undistributed Net Investment Income  Accumulated Net Realized Gains  Net Assets 3,052,529  See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, the aggregate value of these securities was $649,782,000, representing 21.3% of net assets. See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Municipal Cash Management Fund Statement of Operations Six Months Ended February 28, 2010 ($000) Investment Income Income Interest Total Income Expenses The Vanguard GroupNote B Management and Administrative Total Expenses Net Investment Income Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 2,935 15,036 Realized Net Gain (Loss)  100 Net Increase (Decrease) in Net Assets Resulting from Operations 2,935 15,136 Distributions Net Investment Income (2,935) (15,036) Realized Capital Gain   Total Distributions (2,935) (15,036) Capital Share Transactions Issued 1,066,117 2,907,301 Issued in Lieu of Cash Distributions 2,935 15,036 Redeemed (534,110) (2,158,231) Net Increase (Decrease) from Capital Share Transactions 534,942 764,106 Total Increase (Decrease) 534,942 764,206 Net Assets Beginning of Period 2,517,587 1,753,381 End of Period 3,052,529 2,517,587 See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2010 2009 2008 2007 2006 2005 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .010 .025 .036 .032 .020 Net Realized and Unrealized Gain (Loss) on Investments       Total from Investment Operations .001 .010 .025 .036 .032 .020 Distributions Dividends from Net Investment Income (.001) (.010) (.025) (.036) (.032) (.020) Distributions from Realized Capital Gains       Total Distributions (.001) (.010) (.025) (.036) (.032) (.020) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.10% 1.04% 2.50% 3.71% 3.20% 2.03% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,053 $2,518 $1,753 $1,285 $2,036 $2,106 Ratio of Total Expenses to Average Net Assets 0.01% 1 0.01% 0.01% 0.01% 0.02% 0.02% Ratio of Net Investment Income to Average Net Assets 0.21% 1 0.85% 2.42% 3.64% 3.16% 2.35% 1 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. Municipal Cash Management Fund Notes to Financial Statements Vanguard Municipal Cash Management Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in a variety of high-quality short-term municipal securities; the issuers abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2006-2009), and for the period ended February 28, 2010, and has concluded that no provision for federal income tax is required in the fund's financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative services and pays for all other operating expenses, except for taxes. The fund's trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2010, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2010, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. ABOUT YOUR FUNDS EXPENSES As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Beginning Account Value Ending Account Value Expenses Paid August 31, 2009 February 28, 2010 During Period 1 Based on Actual Fund Return Market Liquidity Municipal Cash Management Based on Hypothetical 5% Yearly Return Market Liquidity Municipal Cash Management 1 The calculations are based on expenses incurred in the most recent six-month period. The funds' annualized six-month expense ratios for that period are: for the Market Liquidity Fund, 0.01%; for the Municipal Cash Management Fund, 0.01%; The dollar amounts shown as "Expenses Paid" are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any account service fee described in the prospectus. If such a fee were applied to your account, your costs would be higher. Your fund does not charge transaction fees, such as purchase or redemption fees, nor does it carry a sales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. Expense Ratios 1 : Your Fund compared with its Peer Group Fund Institutional Expense Money Market Vanguard CMT Funds Ratio Funds Average Market Liquidity 0.005% 0.43% Municipal Cash Management 0.01 1 The expense ratios shown are from the prospectuses dated December 28, 2009. For the six months ended February 28, 2010, the annualized expense ratios were 0.01% for the Market Liquidity Fund and 0.01% for the Municipal Cash Management Fund. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 161 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at www.vanguard.com. Interested Trustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of each of the investment companies served by The Vanguard Group since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (19952008). Independent Trustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, the Boy Scouts of America, Amerigroup Corporation (managed health care), and Monroe Community College Foundation. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer (retired 2009) and President (20062008) of Rohm and Haas Co. (chemicals); Board Member of American Chemistry Council; Director of Tyco International, Ltd. (diversified manufacturing and services) and Hewlett-Packard Co. (electronic computer manufacturing); Trustee of The Conference Board. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Communication and the Graduate School of Education of the University of Pennsylvania; Director of Carnegie Corporation of New York, Schuylkill River Development Corporation, and Greater Philadelphia Chamber of Commerce; Trustee of the National Constitution Center. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years: Corporate Vice President and Chief Global Diversity Officer since 2006 (retired 2008) and Member of the Executive Committee (retired 2008) of Johnson & Johnson (pharmaceuticals/consumer products); Vice President and Chief Information Officer of Johnson & Johnson (19972005); Director of the University Medical Center at Princeton and Womens Research and Education Institute; Member of the Advisory Board of the Maxwell School of Citizenship and Public Affairs at Syracuse University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer since 2005 (retired 2009) and Vice Chairman of the Board (20082009) of Cummins Inc. (industrial machinery); Director of SKF AB (industrial machinery), Hillenbrand, Inc. (specialized consumer services), Sauer-Danfoss Inc. (machinery), the Lumina Foundation for Education, and the Columbus Community Education Coalition; Chairman of the Advisory Council for the College of Arts and Letters at the University of Notre Dame. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Gund Professor of Finance and Banking at the Harvard Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Industries, Inc. (forklift trucks/housewares/lignite); Director of Goodrich Corporation (industrial products/ aircraft systems and services); Deputy Chairman of the Federal Reserve Bank of Cleveland; Trustee of University Hospitals of Cleveland, The Cleveland Museum of Art, and Case Western Reserve University. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years: President since 2007 and Chief Operating Officer since 2005 of Corning Incorporated (communications equipment); President of Corning Technologies (20012005); Director of Corning Incorporated and Dow Corning; Trustee of the Corning Incorporated Foundation and the Corning Museum of Glass; Overseer of the Amos Tuck School of Business Administration at Dartmouth College. Executive Officers Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group since 2008; Treasurer of each of the investment companies served by The Vanguard Group (19982008). Kathryn J. Hyatt Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group since 2008; Assistant Treasurer of each of the investment companies served by The Vanguard Group (19882008). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years: Managing Director of The Vanguard Group, Inc., since 2006; General Counsel of The Vanguard Group since 2005; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group since 2005; Director and Senior Vice President of Vanguard Marketing Corporation since 2005; Principal of The Vanguard Group (19972006). Vanguard Senior Management Team R. Gregory Barton Michael S. Miller Mortimer J. Buckley James M. Norris Kathleen C. Gubanich Glenn W. Reed Paul A. Heller George U. Sauter Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 19962009 Chief Executive Officer and President, 19962008 Founder John C. Bogle Chairman and Chief Executive Officer, 19741996 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. CMT2 042010 Item 2 : Not Applicable. Item 3 : Not Applicable. Item 4 : Not Applicable. Item 5 : Not Applicable. Item 6 : Not Applicable. Item 7 : Not Applicable. Item 8 : Not Applicable. Item 9 : Not Applicable. Item 10 : Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2010 VANGUARD CMT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2010 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, is Incorporated by Reference.
